UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7351


GERALD D. FULLER,

                    Petitioner - Appellant,

             v.

FRANK B. BISHOP, JR., Warden,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-01598-PWG)


Submitted: March 8, 2019                                          Decided: March 18, 2019


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Davis Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gerald Davis Fuller appeals the district court’s orders dismissing his 28 U.S.C.

§ 2254 (2012) petition without prejudice as successive and denying his motion to

reconsider. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Fuller v. Bishop, No. 8:18-cv-01598-PWG (D. Md. June 14 & Oct. 17,

2018). We deny a certificate of appealability as unnecessary and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2